Title: To George Washington from Robert Dinwiddie, 2 June 1754
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Winr 2d June [1754]

I heartily wish that YrSelf & Officers had not at this Time discover’d an Uneasiness on Acct of Yr Pay especially as the long Delay of Colo. Fry’s Detachmt in not yet joining Yrs gives me too much Concern. You must all be sensible that if Yr present Establishmt is less than the first Estimate made; it was from a Calculatn of the 10,000 only granted to support the Expedition which if it had been greater my good Inclinatn wd have readily enlarged Yr Encouragemt—The Difficulties You have undergone are obvious, the prudent Measures taken approv’d, & Yr Success in taking Monsr. Le Force & the other Prisoners highly pleasing—As soon as I was acquainted therewith I engag’d Colo. Cresap then here to take a Guard & my Letter for the delivery of them, supposing You cd not spare a sufficient Number, but as they are already advanc’d under Lieut. West’s Care, Colo. Cresap may meet & receive them this Day, & Mr West sooner return. I have sent strict Orders to Majr Muse to hasten his March by leaving the Waggons, & carrying the most necessary Provisions &ca on horseback. Mr Croghan has undertaken to deliver You 10,000 of Flour immediately, & as the Half King Monacatoocha &ca intend to secure their Families with You. I shall take care to have You supplied with Provisions for their Sustenance; Those Chiefs having taken up & dispers’d the Hatchet will soon bring a good Number of Inds. to sustain You, & wn joined by the other of our Forces now on their March, You will be enabled to improve Your Success. I doubt not Yr continuing to act with Prudence & resolution, & You may depend on my duely representing Yr Merit, that of Yr Officers & faithful Soldiers, to His M[ajest]y & our next Genl Assembly to consider of. I have sent You some Medals for YrSelf, Colo. Fry, the Half King Monacatoocha, the Chiefs of the Delawars & Shawnesse to wear as Tokens of His Majesty’s Favo. Colo. Fairfax, Colo. Corbin, Colo. Ludwell & myself being alike adorn’d. You will also receive from Capt. Montour a Belt & String of Wampum—4000 Black & 4000 white Wampum to be dispos’d as You may have occasion to make Speeches. The Goods You desire for the Inds. & three barrels of rum will be sent off Tomorrow

& order’d to be carried with the utmost dispatch. I have likewise sent a Present of 4000 Wampum for, & a Speech to the Half King, whose reasons for not meeting me here at this Time are very allowable & I must hope for on some more favourable Occasion for I am most desirous of taking him by the Hand & assuring Him of my grateful Thanks for his firm & unshaken Friendship to the faithful Subjects of the British King his gracious Father & good Ally. I wish You the Officers & Soldiers perfect Health to overcome all Obstacles & the Honr of vanquishing all opponent Enemies & am Sir Yr assur’d humble Servt

P.S. The Speech is as enclos’d which You will deliver.

